Exhibit 10.2

 

AMENDMENT NO. 1

TO THE

STOCK PURCHASE AGREEMENT

 

AMENDMENT NO. 1 TO THE STOCK PURCHASE AGREEMENT, dated May 28, 2020 (the
“Amendment”), among 1847 Asien Inc., a Delaware corporation (the “Buyer”),
Asien’s Appliance, Inc., a California corporation (the “Company”), Joerg
Christian Wilhelmsen and Susan Kay Wilhelmsen, as Trustees of the Wilhelmsen
Family Trust, U/D/T dated May 1, 1992 (the “Seller”), and 1847 Holdings LLC, a
Delaware limited liability company (“Buyer Parent”). Each of the Buyer, the
Company the Seller and the Buyer Parent are sometimes referred to in this
Amendment individually as a “Party” and, collectively, as the “Parties.”

 

RECITALS

 

A. The Parties have previously entered into that certain Stock Purchase
Agreement, dated as of March 27, 2020 (the “Stock Purchase Agreement”).

 

B. The Parties desire to amend the Stock Purchase Agreement as set forth herein.

 

C. Pursuant to Section 9.3 of the Stock Purchase Agreement, the Stock Purchase
Agreement may be amended by the Parties only by an instrument in writing signed
on behalf of the Buyer, the Company and the Seller.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree to the following:

 

1. Definitions. All capitalized terms used herein without definition shall have
the meanings ascribed to them in the Stock Purchase Agreement, as applicable.

 

2. Amendments.

 

A. Section 2.1 as set forth in the Stock Purchase Agreement shall be amended and
restated in its entirety to read as follows:

“2.1 Purchase and Sale of the Shares. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing the Seller will sell,
transfer and deliver, and the Buyer will purchase from the Seller, all of the
Shares for an aggregate purchase price of One Million, Nine Hundred Eighteen
Thousand Dollars ($1,918,000) (the “Purchase Price”), subject to adjustment as
described in Section 2.2, consisting of: (i) Two Hundred Thirty-Three Thousand
Dollars ($233,000) in cash (the “Cash Portion”), (ii) The Seller Amortizing Note
(as defined below), in the aggregate principal amount of Two Hundred Thousand
Dollars ($200,000), (iii) the Demand Note (as defined below), in the aggregate
principal amount of Six Hundred Fifty-Five Thousand Dollars ($655,000), and (iv)
the Buyer Shares (as defined below).

 

(a) At the Closing, the Buyer will deliver to Seller the Cash Portion (subject
to any adjustment pursuant to Section 2.2 hereof) in immediately available funds
to an account designated by the Seller prior to the Closing.

 



1

 

 

(b) At the Closing, the Buyer will deliver to Seller a subordinated amortizing
promissory note in the aggregate principal amount of Two Hundred Thousand
Dollars ($200,000)in the form set forth on Exhibit A of this Amendment, (the
“Seller Amortizing Note”).

 

(c) At the Closing, the Buyer will deliver to Seller a demand promissory note in
the aggregate principal amount of Six Hundred Fifty-Five Thousand Dollars
($655,000) in the form set forth on Exhibit B of this Amendment, (the “Seller
Demand Note” and together with the Seller Amortizing Note, the “Seller Notes”).

 

(d) At the Closing, the Buyer will issue to the Seller 415,000 common shares of
the Buyer Parent that, in aggregate, have a value as mutually agreed upon by the
parties that is equal to Eight Hundred Thirty Thousand Dollars ($830,000) (the
“Buyer Shares”), by causing the Buyer Parent’s transfer agent to issue to the
Seller the Buyer Shares. As soon as practicable following the Closing, the Buyer
Parent will file a registration statement on Form S-1 for the purpose of
registering for resale under the Securities Act of 1933, as amended, the Buyer
Shares and will use commercially reasonable efforts to cause such registration
statement to be declared effective by the Securities and Exchange Commission as
soon as reasonably practicable. The Seller will cooperate with the Buyer Parent
and provide any requested information and complete any necessary selling
security holder questionnaires as Buyer Parent may require in order to register
the Buyer Shares in accordance with this Section 2.1(b). In addition, upon the
request of the Seller from to time to time, Buyer Parent shall be responsible
(at its cost) for promptly supplying to Buyer Parent’s transfer agent and the
Seller a customary legal opinion letter of its counsel to the effect that the
resale of the Buyer Shares by the Seller or its affiliates, successors and
assigns is exempt from the registration requirements of the Securities Act
pursuant to Rule 144 (provided the requirements of Rule 144 are satisfied and
provided the Buyer Shares are not then registered under the Securities Act for
resale pursuant to an effective registration statement).

 

(e) At the Closing, the Seller will deliver to the Buyer a certificate or
certificates representing the Shares, if certificated, duly endorsed or
accompanied by stock powers duly endorsed in blank.”

 



2

 

 

B. Section 2.2(c) as set forth in the Stock Purchase Agreement shall be amended
and restated in its entirety to read as follows:

 

“(c) Adjustment for Outstanding Indebtedness. Except for up to $357,000 of
indebtedness of the Company under the SBA’s Paycheck Protection Program and, up
to $210,000 in fees owed to Upton Financial Group, Inc., and $175,000 in assumed
liabilities, which indebtedness and fees will remain obligations of the Company
following the closing, the Purchase Price shall be decreased by the amount of
any outstanding indebtedness of the Company existing as of the Closing Date and
the deducted amount shall be utilized to pay off such outstanding indebtedness.”

 

C. Section 2.4(a) as set forth in the Stock Purchase Agreement shall be amended
and restated in its entirety to read as follows:

 

“(a) At the Closing, the Buyer will (i) pay to the Seller the Purchase Price,
adjusted in accordance with subsection 2.2(b) above and less the amounts paid
pursuant to subsection 2.2(c) above by paying such sum to the Seller by transfer
of immediately available funds in accordance with instructions provided by the
Seller, (ii) issue to the Seller the Seller Notes, (iii) deliver to the Seller a
certificate or certificates representing the Buyer Shares duly endorsed or
accompanied by stock powers duly endorsed in blank and (iv) deliver to the
Seller all other documents, instruments or certificates required to be delivered
by the Buyer at or prior to the Closing pursuant to this Agreement.”

 

D. Section 2.5 as set forth in the Stock Purchase Agreement is hereby added as
follows:

 

“2.5 Right of Repurchase.

 

(a) Upon five (5) calendar days written notice to the Seller and the Transfer
Agent (the "Repurchase Notice"), from time to time during the one year period
following the Closing of the Acquisition, the Buyer Parent shall have the right
to repurchase any or all of the Buyer Shares then held by the Seller from the
Seller for a purchase price of $2.50 per share.

 

(b) The Buyer Shares to which the Repurchase Notice relates (the “Surrendered
Shares”) will be surrendered for repurchase within five calendar days of the
receipt of the Repurchase Notice (the “Repurchase Date”). The Seller shall also
provide a stock power, with a medallion guarantee and such other instruments of
transfer as may be reasonably requested by the Buyer Parent in order to transfer
the Surrendered Shares to the Buyer Parent. On the Repurchase Date, the Seller
will represent and warrant in writing to the Buyer Parent that the Seller has
good title to such Surrendered Shares free and clear of any liens. The Company
shall pay for such Surrendered Shares in cash.”

 

E. Section 7.4 as set forth in the Stock Purchase Agreement shall be amended and
restated in its entirety to read as follows:

“7.4 Transfer of Cash and Cash Equivalents. On or prior to the Closing, the
Company and Seller will transfer, or cause to be distributed all cash and cash
equivalents of the Company to, among other things, pay any fees owed by Company
to brokers or advisors (including termination fees under any advisory agreement)
and any indebtedness for borrowed money; provided, however, that the Company
shall have an amount in cash in its corporate bank account and on hand at its
store locations at the Closing that is equal to $ 1,573,000 in the aggregate.”

 



3

 

 

F. Section 8.1(k) of the Stock Purchase Agreement shall be amended and restated
in its entirety to read as follows:

 

“(k) The Buyer shall have entered into (i) a consulting agreement with Joerg
Christian Wilhelmsen, and (ii) a consulting agreement with Upton Financial
Group, Inc., each in the forms set forth on Exhibit C and Exhibit D of this
Amendment, respectively.”

 

3. Effect of Amendment. Except as amended as set forth above, the Stock Purchase
Agreement shall continue in full force and effect.

 

4. Counterparts. This Amendment may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

 

5. Governing Law. This Amendment will be governed by, and construed in
accordance with, the Laws of the State of California, without giving effect to
any choice of Law or conflict of Law provision or rule that would cause the
application of the Laws of any jurisdiction other than the State of Florida.

 

[Signature page follows]

 

4

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  BUYER:       1847 Asien Inc.                          By: /s/ Robert Patterson
  Name: Robert Patterson   Title: CEO       BUYER PARENT:       1847 Holdings
LLC       By: /s/ Ellery Roberts   Name: Ellery Roberts   Title: CEO      
COMPANY:       Asien’s Appliance, Inc.       By: /s/ Joerg Christian Wilhelmsen
  Name: Joerg Christian Wilhelmsen   Title: President/CEO       SELLER:      
Joerg Christian Wilhelmsen and Susan   Kay Wilhelmsen, as Trustees of the  
Wilhelmsen Family Trust, U/D/T   dated May 1, 1992       By: /s/ Joerg Christian
Wilhelmsen   Name: Joerg Christian Wilhelmsen   Title: Trustee       By: /s/
Susan Kay Wilhelmsen   Name: Susan Kay Wilhelmsen   Title: Trustee

 

5

 